Electronically Filed
                                                         Supreme Court
                                                         SCJD-13-0003734
                                                         22-AUG-2014
                                                         04:31 PM



                          SCJD-13-0003734

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


              In the Matter of the Investigation of

                   MIMI DESJARDINS, Respondent.


                        ORIGINAL PROCEEDING
                              (#13-01)

                              ORDER
  (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.,
     and Intermediate Court of Appeals Chief Judge Nakamura,
                  assigned by reason of vacancy)

          Upon consideration of the Order of Suspension filed on

August 21, 2014 and that public discipline was imposed against

Respondent Mimi Desjardins.   Therefore,

          IT IS HEREBY ORDERED that the clerk of the court shall

release the Order of Suspension as a public document.

          DATED:   Honolulu, Hawai#i, August 22, 2014.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Craig H. Nakamura